Citation Nr: 1760036	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-30 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating for the service-connected posttraumatic stress disorder (PTSD), in excess of 50 percent for the period from August 1, 2007 to June 23, 2010, and from August 13, 2010 to April 9, 2013.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 

ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1966 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in pertinent part, granted service connection for PTSD and assigned a 30 percent initial disability rating from December 27, 2006, a 100 percent disability rating from April 23, 2007, then a 30 percent initial disability rating from August 1, 2007.  In a June 2009 rating decision, the RO assigned a 50 percent disability rating for PTSD from August 1, 2007. 

In May 2012, the Veteran and his wife testified at a Board hearing held before the undersigned Veterans Law Judge in San Antonio, Texas.  A copy of the hearing transcript is of record.  

This case was previously before the Board in September 2012, where the Board granted a higher 50 percent disability rating for PTSD for the period from December 27, 2006 to April 23, 2007, and remanded the issues on appeal for additional development, to include obtaining outstanding VA treatment records.  Outstanding VA treatment records have been associated with the record.  As such, an additional remand to comply with the September 2012 Board remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).    

Subsequently, a December 2015 rating decision assigned a 100 percent disability rating for PTSD for the period from June 23, 2010 to August 13, 2010, as well as for the period from April 9, 2013; therefore, the limited periods of a initial disability rating for PTSD in excess of 50 percent from August 1, 2007 to June 23, 2010, and from August 13, 2010 to April 9, 2013, are the only rating periods on appeal to the Board.  

The Board acknowledges that the issue of entitlement to special monthly compensation has been perfected, but not yet certified to the Board.  The Board's review of the record reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on the issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  For the initial rating period on appeal from August 1, 2007 to June 23, 2010 and from August 13, 2010 to April 9, 2013, the severity, frequency, and duration of the symptoms of the service-connected PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as suicidal thoughts, irritability, anger, disturbances of motivation and mood, and the intermittent inability to perform activities of daily living, include maintenance of minimum personal hygiene. 

2.  For the initial rating period on appeal from August 1, 2007 to June 23, 2010 and from August 13, 2010 to April 9, 2013, the service-connected PTSD was not characterized by total occupational and social impairment.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, for the rating period on appeal from August 1, 2007 to June 23, 2010 and from August 13, 2010 to April 9, 2013, the criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2017).  

As the PTSD rating question on appeal arises from disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream rating element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of notice of disagreement).

Regarding the duty to assist in this case, the Veteran received VA mental health examinations in August 2007, May 2009, and April 2013.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale, including as to occupational and functional impairment.  

Higher Initial Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pertinent in this case, the General Rating Formula provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R 
§ 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental 
health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or
 co-workers)."  A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See Richard, 9 Vet. App at 267; Carpenter v. Brown 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder as they reflect on the degree of occupational and social impairment, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2017). 

The Veteran contends generally that the service-connected acquired psychiatric disorder has been manifested by more severe symptoms and occupational and social impairment than contemplated by the 50 percent disability ratings assigned for the period from August 1, 2007 to June 23, 2010, and from August 13, 2010 to April 9, 2013.  In a July 2009 statement, the Veteran requested a 70 percent disability rating.  

The Veteran is in receipt of a 100 percent disability rating for PTSD for the period from June 23, 2010 to August 13, 2010 for hospitalization due to symptoms and impairment of PTSD.  The Veteran is also in receipt of a 100 percent disability rating from April 9, 2013 (date of most recent VA examination).  Because this is the maximum disability rating provided for these periods, these periods are not part of the appealed rating issue. 

After a review of the lay and medical evidence, the Board finds that, for the rating period on appeal from August 1, 2007 to June 23, 2010, as well as the rating period on appeal from August 13, 2010 to April 9, 2013, the severity of the psychiatric symptoms more nearly approximate the criteria of occupational and social impairment with deficiencies in most areas for a 70 percent rating under Diagnostic Code 9411.  The Board finds that during these initial rating periods (from August 1, 2007 to June 23, 2010 and from August 13, 2010 to April 9, 2013) PTSD has resulted in occupational and social impairment with deficiencies in most areas, due to symptoms and impairment including suicidal thoughts, irritability, anger, disturbances of motivation and mood, and the intermittent inability to perform activities of daily living, include maintenance of minimum personal hygiene. 

The May 2009 VA examiner assessed irritability with outbursts of anger, inappropriate behavior, the inability to maintain minimum personal hygiene, marked diminished interest or participation in activities, and noted that the Veteran's prognosis for improvement was "poor."  The May 2009 VA examiner also assigned a GAF score of 45 for the previous two years, which suggests serious symptoms or serious impairment in social, occupational, or school functioning beginning in approximately May 2007.  A November 2012 VA treatment record reflects the Veteran reported irritability and occasional suicidal thoughts.  The November 2012 VA examiner specifically assessed "significant" PTSD symptomatology, and assigned a GAF score or 50, again suggesting serious symptoms or serious impairment in social or occupational functioning.  Subsequently, a December 2012 VA treatment record reflects the Veteran reported thoughts of shooting himself and that he had recently broken a window in front of his grandchildren due to irritability.  

For these reasons, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that, for the rating period from August 1, 2007 to June 23, 2010 and from August 13, 2010 to April 9, 2013, a 70 percent disability rating is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board also finds that, for the rating period on appeal from August 1, 2007 to June 23, 2010 and from August 13, 2010 to April 9, 2013, the level of occupational and social impairment due to acquired psychiatric disorder symptoms have not met or more nearly approximated the criteria for a higher 
100 percent disability rating.  See 38 C.F.R. § 4.130.  For the rating period on appeal from August 1, 2007 to June 23, 2010 and from August 13, 2010 to April 9, 2013, the record does not indicate total occupational and social impairment.  The evidence does not show symptoms suggestive of total occupational and social impairment, such as gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, memory loss for names of close relatives, own occupation, or own name, as required for a 100 percent disability rating under Diagnostic Code 9411.  Specifically, a review of the relevant lay and medical evidence, including VA treatment records, the May 2009 VA examination report, and lay statements, does not reveal that the Veteran has experienced total occupational and social impairment.  The May 2009 VA examination report reflects that the Veteran reported being married, having relationships with his grandchildren, and having friends, demonstrating that the evidence of record does not show total social impairment.  In addition, the December 2012 VA treatment record reflects the Veteran reported "feeling pretty good" with the VA examiner assessing a goal-directed thought process, orientation to time, person, and place, and fair insight and judgment. 

Extraschedular Referral Consideration

The Board has considered whether the Veteran or the record has raised the issue of an extraschedular rating under 38 C.F.R. § 3.321(b) for any period for the acquired psychiatric disorder issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 
453 (2009); Thun v. Peake, 22 Vet. App. 111 (2008).  After review of the lay and medical evidence of record, the Board finds that the issue of an extraschedular rating has not been made by the Veteran or raised by the record for any period on appeal.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 
27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007) (holding that when 38 C.F.R. 
§ 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted").  


ORDER

For the rating period on appeal from August 1, 2007 to June 23, 2010 and from August 13, 2010 to April 9, 2013, a rating of 70 percent, but no higher, for PTSD is granted.  



REMAND

TDIU

The Board finds that the Veteran's employment history is unclear from the record.  In a May 2011 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported working as a painter, earning approximately $12, 000 per year, and that PTSD prevented employment.  A March 2013 VA Form 21-8940 reflects the Veteran reported that the service-connected PTSD, as well as a non-service-connected back disorder, impacted employment.  Both the May 2011 and March 2013 VA Form 21-8940 reflect that the Veteran reported that he became too disabled to work in 1999.  

A February 2007 VA examination report reflects the Veteran reported current employment.  A November 2007 VA examination report reflects the Veteran reported working as a truck driver, a machinist, work with an air conditioning company, and work as a painter for 30 years.  The May 2009 VA examination report reflects the Veteran reported previous work in construction and being unemployed for 10 to 20 years due to back pain.  The May 2009 VA examination report reflects that the Veteran specifically denied that unemployment was due to the service-connected PTSD.  An April 2011 VA treatment record reflects the Veteran reported working as a painter for many years.  

An August 2015 VA treatment record reflects the Veteran reported that he would like to work at Walmart.  A November 2015 VA treatment record reflects the Veteran reported interviewing at Walmart and being disappointed that he was not hired due to a background check because of previous incarceration.  For the period from April 9, 2013, the Veteran has been rated as 100 percent disabled due to the service-connected PTSD.  

Based on the above, the Board finds it necessary to clarify the Veteran's self-reports of employment.  On remand, the AOJ should give the Veteran the opportunity to provide an updated and accurate VA Form 21-8940 detailing the complete work and education history, income earned, to include highest gross earnings per month, and any other information regarding employment or attempts to obtain employment.  

In addition, the Board finds that a VA opinion would help determine whether the Veteran is unable to obtain or maintain substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained; therefore, on remand, after providing appropriate notice to the Veteran, such records should be requested and an opinion should be afforded.

Any other development deemed necessary to adjudicate the claim for TDIU should be completed.  The Veteran should be informed that, while VA has a statutory duty to assist in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist a veteran in developing his or her claim, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).

Accordingly, the issue of a TDIU is REMANDED for the following action:

1.  Request that the Veteran file an updated Application for Increased Compensation Based on Unemployability (VA Form 21-8940) detailing his complete work history and income information, including self-employment and any other information regarding full-time or part-time employment or attempts to obtain employment, to specifically include the 2015 attempt to obtain employment at Walmart.  The Veteran is advised to complete the entire form.  


2.  Schedule a VA examination to be conducted by a vocational or similar occupational specialist, if possible, to help ascertain the effect of the service-connected disabilities on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities.  The service-connected disabilities are PTSD, bilateral hearing loss, and tinnitus.  The back disorder is not a service-connected disability.

The examiner should obtain from the Veteran a full and current employment history, education, special training, and previous work experience, and review any prior VA examination reports showing functional and occupational limitations caused by the service-connected disabilities (PTSD, bilateral hearing loss, and tinnitus).  A rationale should be given for any opinion rendered. 

3.  After undertaking any additional development deemed appropriate, readjudicate the remaining issue of TDIU in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and the representative should be furnished with a supplemental statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 
7112 (2012).





______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


